Citation Nr: 1718906	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  11-27 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating higher than 30 percent for a neurological disorder of the right upper extremity, to include post-fracture of the right scaphoid and tear of the triangular fibrocartilage with carpal tunnel syndrome (ulnar nerve neuropathy).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1980 to January 1983.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran and her husband testified at a Board videoconference hearing in March 2015, before the undersigned Veterans Law Judge (VLJ).  A transcript is of record.   

In May 2015, the Board remanded the case to the Agency of Original Jurisdiction (AOJ), for additional development and consideration.  On remand, in a July 2015 rating decision, based upon a surgery on January 7, 2014 for right carpal tunnel syndrome, the AOJ granted the Veteran a temporary 100 percent rating for convalescence, effective from January 7, 2014 to February 28, 2014.  The file is again before the Board for further appellate review.  


FINDINGS OF FACT

1. The Veteran's right upper extremity is her dominant extremity.  

2.  The Veteran's right upper extremity, neurological disorder is not shown to have manifested any greater than moderate incomplete paralysis of the ulnar or median nerves during the course of her appeal, beyond the total temporary rating period.  


CONCLUSION OF LAW

1.  The criteria are not met for a rating higher than 30 percent for a right upper extremity, neurological disorder (excluding temporary total evaluation from January 7, 2014 to February 28, 2014).  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Codes (DCs) 8515, 8516 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran had the opportunity to testify at a hearing before the Board in March 2015.  At that time, she also submitted several private medical records she asserted were relevant to her claim.  

In response to the Veteran's assertions of a worsened condition, the Board remanded this case in May 2015 for the AOJ to arrange a VA examination to assess the current severity of her neurological disorder of the right upper extremity, which was provided in October 2015.  The Board is therefore satisfied there was compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of the principles of Stegall v. West, 11 Vet. App. 268, 271 (1998), when the examiner made the ultimate determination required by remand).

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file) in November 2008, April 2009, January 2011, February 2013, and again on remand, in October 2015.  Notably, the Veteran has objected to the accuracy and adequacy of multiple VA examinations conducted during this appeal.  The Board acknowledges the Veteran's October 2015 statement asserting that the October 2015 VA examiner only spent 15 minutes on the exam and asked only 2 questions.  However, a review of the examination report shows that it provided the information necessary to evaluate the Veteran's disability.  In Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), the United States Court of Appeals for the Federal Circuit held that VA medical examiners are presumed competent in the absence of clear evidence to the contrary.  Id. at 1366.  Upon review of these examination reports, the Board observes that the respective examiners reviewed the Veteran's past medical history, recorded her current complaints and history, conducted appropriate evaluations and rendered medical findings, diagnoses and opinions consistent with the remainder of the evidence of record.  Overall, the Board concludes that the examination reports contain sufficient clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  38 C.F.R. § 4.2; See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  While the Veteran has objected to the length of time the examination took, or the questions that were asked, there is no showing that she has the medical training or expertise to know how long an examination of one wrist should take.  Moreover, to the extent that she argued that the examiner did not address the Board's remand questions, the Board does not agree.

In the remand instructions, the Board asked the examiner to 1) determine the nature and severity of the service connected right wrist disability; 2) to clarify which nerves were impacted; and 3) to determine if the Veteran had functional loss of her right upper extremity.  Each of these questions was clearly addressed in the examination report, as the examiner provided an estimate of the severity of the wrist disability, dubbing it moderate incomplete paralysis, the examiner identified the nerves affected, and he concluded that functional loss was not present. 

The Board appreciates the Veteran supplementing the record with an additional statement from her doctor, and this evidence will be considered along with the examination report.  However, the Board concludes that the VA examination was responsive to the Board's remand and it is fully adequate.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Ratings

The Veteran is service-connected for neurological manifestations of a right wrist, scaphoid fracture residuals.  As background, the Veteran reports she developed the disability during service, when she made an emergency stop while driving a 2 1/2 ton truck, and her hand slipped, and she fell on the right wrist causing a fracture of the scaphoid.  At her March 2015 Board hearing, the Veteran testified that despite multiple surgeries that she underwent in 2011 and 2014, she sometimes feels she would be better if her right hand was not there.  She endorsed increased pain and functional loss.  Specifically, she stated that she drops things and described her right hand as "useless."  

The Veteran's neurological disorder of the right upper extremity is currently assigned a 30 percent rating under 38 C.F.R. § 4.124a, DC 8516 (ulnar nerve neuropathy).  As an initial matter, the appeal for an increased rating is exclusive of the period of the Veteran's related temporary 100 percent rating.  As mentioned, based upon a surgery on January 7, 2014 for right carpal tunnel syndrome, the AOJ granted the Veteran a temporary 100 percent rating for convalescence, under Paragraph 30, effective from January 7, 2014 to February 28, 2014.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim was filed until VA makes a final decision on the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Francisco v. Brown, 7 Vet. App. 55 (1994); and Hart v. Mansfield, 21 Vet. App. 505 (2007).  So, here, the temporal focus is from October 2007, which is one year prior to the October 2008 increased rating claim.  .

The Veteran is shown to be right-handed, so the criteria for the major extremity apply.  See, e.g., April 2009 VA examination report, at 4.  Under DC 8516 (paralysis of the ulnar nerve), ratings of 10 percent, 30 percent, and 40 percent are assigned for incomplete paralysis of the major extremity that is mild, moderate, or severe.  The term 'incomplete paralysis' indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, DC 8516.  Further, the Board observes that the words 'slight,' 'moderate,' and 'severe,' as used in the various Diagnostic Codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are 'equitable and just.'  38 C.F.R. § 4.6.

Complete paralysis of the ulnar nerve is rated 60 percent for the major extremity, and it contemplates the 'griffin claw' deformity due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  38 C.F.R. § 4.124a, DC 8516.

Moreover, the Board is not considering her orthopedic manifestations of her right upper extremity disability in the present appeal.  Rather, Veteran is already assigned a separate 10 percent rating for orthopedic manifestations (including the diagnostic rating criteria for limitation of motion) of her right wrist and hand disability, under 38 C.F.R. § 4.71a, DC 5010 (traumatic arthritis).  The Board emphasizes that there is presently no appeal for a higher rating for her service-connected "traumatic arthritis, right wrist".  Nonetheless, for reference, normal range of motion for the wrist is dorsiflexion (extension) from 0 to 70 degrees; palmar flexion from 0 to 80 degrees; ulnar deviation from 0 to 45 degrees; and radial deviation from 0 to 20 degrees.  38 C.F.R. § 4.71, Plate I; see also 38 C.F.R. § 4.71a, DCs 5214-5230 (rating criteria for wrist and hand disabilities).  

At the November 2008 VA joints examination, the Veteran reported complaints associated with her right hand and wrist of:  decreased right wrist range of motion, poor dexterity of her right hand, dropping things in her right hand, finding it difficult to grasp, worsened pain of 5 or 6 out of 10, decreased strength in her right hand, a constant dull ache, and a cold feeling all the time in the right hand.  She also reported flare-ups of pain, to 7/10, but no mention of frequency of flare-ups.  Concerning functional impairment regarding her occupation, she reported working as a part-time school teacher and stated that she finds it difficult to write with her right hand on the chalkboard as a substitute teacher for long periods of time.  On physical evaluation, the examiner found negative Phalen's test and Tinel's test, stable right wrist, and normal right hand.  X-ray testing revealed an unremarkable right wrist and right hand.  Range of motion testing of the wrist showed dorsiflexion to 65 degrees, plantar flexion to 54 degrees, radial deviation 0 to 15 degrees, left ulnar deviation to 15 degrees.  Range of motion testing of the right hand showed thumb, MCP joint to 80 degrees; second, third, fourth and fifth fingers to 90 degrees; PIP joint of the second third and fourth fingers to 100 degrees; thumb DIP joint to 70 degrees; second, third, fourth and fifth fingers to 80 degrees.  The examiner concluded that range of motion of the right thumb and all fingers normal; opposition was intact, normal; and fisting to transverse crease was normal.  The examiner diagnosed a "right wrist condition" and expressly noted, "despite subjective complaints, no objective finding to support right wrist condition."  

At the April 2009 VA examination (hand, thumb and fingers), the Veteran reported pain radiates from her wrist, the base of her thumb to the right hand, and complained of numbness of four fingers, excluding the small finger.  Regarding flare-ups, she complained of pain intensifying to a 7/10, radiating to the right hand, occurring on overuse of the right hand or wrist, especially with prolonged use of the thumb.  On physical evaluation, the examiner found that the Veteran neither had nor needed an assistive device; deep tendon reflexes of the upper extremities were bilaterally symmetrical at triceps 2+, biceps 2+, brachioradialis 3+; no muscle atrophy was observed, and right hand strength was 4++/5, whereas left hand strength was 5/5.  The Veteran complained of decreased sensation to pinprick and light touch of all the fingers except for the small finger, right hand, and half of the fourth finger, right hand.  She complained of discomfort on palpation of the right wrist.  However, the examiner noted no abnormal bony prominence and found that the right wrist appeared grossly normal, with no indication of effusion, heat or erythema; negative Phalen's test and negative Tinel's test.  The examiner also indicated that the Veteran's right hand appeared normal with normal musculoskeletal as compared to the left hand, with no bony abnormalities or loss of bony landmarks.  X-ray testing showed a normal right wrist and a normal right hand.  The examiner diagnosed a well-healed status post fracture of the right wrist, scaphoid.  

At the January 2011 VA peripheral nerves examination, the Veteran reported being employed as a substitute teacher, but she indicated that she was unable to be employed where any typing or prolonged writing was required due to her right wrist.  She reported that since her last examination, she had experienced pronounced loss of function of her right hand.  She reported using a wrist support, but the examiner noted she did not wear it to the examination.  On physical evaluation, the examiner found her posture was erect, she did not use any assisted devices, and no amputations are present.  Regarding neurological evaluation, the examiner found cranial nerves II-XII grossly intact; deep tendon reflexes are present bilaterally and equal; biceps 2+, brachioradialis 2+, patellar 2+, and Achilles 2+; no muscle atrophy, hypertrophy, or loss of muscle tone noted on examination; strength testing of the right hand was 4+/5 and left was 5/5; Veteran could correctly identify light touch to all extremities times 4; she was unable to distinguish between light touch and pin prick on her right hand and right fingers only; and she could correctly identify vibration to all extremities times 4, including right hand.  Palmar flexion was 5 degrees, dorsiflexion (extension) 5 degrees, radial deviation to 5 degrees and ulnar deviation to 8 degrees, with negative Phalen's test and negative Tinel's test.  

However, as the Veteran reported she was unable to flex her thumb, the examiner did not find any motion for the right thumb, noting, however, that, "range of motion was affected by lack of effort."  In contrast, she could fist all other fingers to the transverse crease with no gap present.  Overall, on diagnosis, the examiner assessed the Veteran's disability with only "mild functional limitation."

At the February 2013 VA examination, the Veteran reported flare-ups impacting the function of the right wrist, and she indicated that she was unable to do physical work or any  work that required repetitive usage of the right hand; however, she was able to perform sedentary non-physical work.  Upon physical examination, there was palmar flexion to 10 degrees and dorsiflexion (extension) to 15 degrees, with objective evidence of painful motion from those points; and she was able to perform repetitive use testing, with no additional limitation of motion.  The examiner noted range of motion was affected by the Veteran's hypersensitivity and personal effort.  The examiner found  localized tenderness or pain on palpation of joint/soft tissues on the right side; and no ankylosis of right wrist.  EMG/Nerve conduction studies showed normal right median motor and sensory conduction and borderline right ulnar focal motor slowing across the elbow without motor axonal degeneration or sensory deterioration.  The examiner objectively found symptoms attributable to peripheral nerve condition were severe constant pain, severe paresthesias and/or dysesthesias and severe numbness of upper right extremity.  There was no muscle atrophy.  Muscle strength was 0/5 pinch (thumb to index finger), right wrist flexion and right wrist extension were 4/5, and grip was 5/5.  Deep tendon reflexes were 2+; light touch sensation testing was normal for the hand/fingers.  Overall, the examiner objectively assessed the right median and ulnar nerves as "normal", specifically declining to find any level of incomplete paralysis.  

In January 2014, the Veteran underwent a surgical procedure, specifically a revision right carpal tunnel release and tenosynovitis of the flexor tendons, to alleviate her recurrent right carpal tunnel syndrome problems.  

In an October 2015 letter, Dr. O., the Veteran's private treating physician, remarked, presumably concerning the right upper extremity, that the Veteran has inability to oppose thumb and little finger, with poor grip, due to severe numbness and a constant tingling sensation; and decreased sensation in the lateral fingers due to ulnar nerve entrapment.  Dr. O. also opined that the Veteran's affected nerves were the median and ulnar, with predominant disability from the median.  He estimated that the residual function of the right hand was 10-15 percent when compared to the left hand.

Most recently, at the October 2015 VA examination, the Veteran reported the following problems associated with the right upper extremity:  moderate constant pain, severe intermittent pain, moderate paresthesias and/or dysesthesias and moderate numbness of upper right extremity.  She indicated she previously worked at a preschool, and was unable to type and answer the phone due to carpal tunnel syndrome.  The Veteran reported occasional use of a wrist brace.  There was no muscle atrophy.  Muscle strength was 4/5 pinch (thumb to index finger), right wrist flexion and right wrist extension were 4/5, and right grip was 4/5.  Deep tendon reflexes were 2+; light touch sensation testing was normal for the hand/fingers.  The examiner found a positive Phalen's sign and positive Tinel's sign for the median nerve.  The examiner found functioning of the peripheral nerves is not so diminished that amputation with prosthesis would equally serve the Veteran.  
Overall, the examiner objectively assessed the median nerve with moderate, incomplete paralysis and the ulnar nerve with mild, incomplete paralysis.  

The Board has weighed and considered the evidence on appeal.  After giving due consideration to the lay evidence and medical evidence outlined above, the Board finds that the disability approximates the criteria for a 30 percent rating and no more under DC 8516.  The Veteran and her husband reported continual numbness, pain, weakness, and difficulty gripping.  The disability picture they described is more than sensory.  However, most appropriately the overall record reflects no worse than a moderate incomplete paralysis of the ulnar nerve.  VA examiners have described the Veteran's ulnar neuropathy as "normal" (e.g., February 2013 VA examiner) or at worst, "moderate incomplete paralysis".  None of the VA examiners provided findings of a "severe, incomplete paralysis", let alone "complete paralysis" of the ulnar nerve; and a review of VA and private treatment records does not provide such findings.  For instance, even accepting that the Veteran has an apparent inability to adduct the thumb on range of motion testing, this manifestation in isolation does not indicate an ulnar nerve disability resulting in a complete paralysis.  Of note, no atrophy has been detected at any examination.  The Veteran has not demonstrated other relevant indicia, including "griffin claw" deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring and little fingers, inability to spread the fingers (or reverse), and weakened flexion of the wrist.  Thus, the weight of the evidence is against the conclusion that a higher 40 or 60 percent rating is warranted under DCs 8515 or 8516.

Dr. Owen did describe limitation of the Veteran's right upper extremity, but even with the decreased function he acknowledged that there was minimal motor dysfunction, and no atrophy or muscle wasting was identified.

As no more than moderate symptomatology of the ulnar nerve has been found, there is also no basis for a higher rating for median nerve paralysis.  38 C.F.R. § 4.124a, DC 8515 (paralysis of median nerve) provides the same rating of 30 percent for moderate, incomplete paralysis of the major (dominant) side.  There is no indication of severe, incomplete paralysis of the median nerve to warrant a still higher 50 percent rating for the major side, under DC 8515.  Moreover, separate ratings are not available for another neurological disorder of the upper extremities, e.g., for DC 8515, for median nerve paralysis.  Such ratings would constitute pyramiding as the symptoms being rated would essentially be the same.  38 C.F.R. §§ 4.14, 4.124a.

Referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  Further, the Veteran's right wrist neurological disability primarily manifests in symptoms of pain, numbness and weakness that are neither unusual nor exceptional.  As such, her right wrist and hand neurological disorder symptoms and manifestations are fully contemplated by the rating criteria under 38 C.F.R. § 4.124a, DC 8515 and DC 8516, paralysis of the median and ulnar nerves.  
As such, there is no basis for extraschedular discussion in this case.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

A rating higher than 30 percent for a neurological disorder of the right upper extremity, to include post-fracture of the right scaphoid and tear of the triangular fibrocartilage with carpal tunnel syndrome (ulnar nerve neuropathy), is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


